By the Court.

Lyon, J.,
delivering the opinion.
The only question in this case is, whether the verdict was against the evidence. We think that it was not. The issue was as to the soundness of one of two horses sold and warranted by the plaintiff to the defendant, and for which the notes sued upon were given as part payment. One witness, who was present at the sale, testifies that the horse was then unsound; two others, who saw the horse a few days ■ before the sale, stated that it was then diseased; others, that it was subsequently unsound, and died of disease in the winter of 1857 or spring of 1858, in the possession of defendant. One of them says the horse was worthless. This was sufficient evidence to support the verdict, and when that is the case this Court will not disturb it, although the evidence be conflicting, unless the verdict should be strongly and decidedly against the weight of the evidence, and we do not think that it is so in this case, although it is sufficiently strong to have sustained the verdict had it been for the plaintiff rather than for the defendant.
Let the judgment be affirmed.